Citation Nr: 1029854	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  04-23 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a left 
knee disorder.  

2.  Entitlement to service connection for a left knee disorder, 
to include degenerative joint disease.  

3.  Entitlement to a temporary total rating based on the need for 
convalescence following left knee surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The appellant had active service from April 1981 to December 
1988.  He also had a period of active service from February 1991 
to August 1991, which terminated in an other than honorable 
discharge determined to be of a character precluding VA benefits 
based on that period.

This case has previously come before the Board.  In March 2008, 
the matters were remanded to the agency of original jurisdiction 
(AOJ) for additional development.  The case has been returned to 
the Board for further appellate review.  

The issue of entitlement to service connection for a left knee 
disorder being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Board notes that 
the issue in regard to a temporary total rating based on the need 
for convalescence following left knee surgery is inextricably 
intertwined with the issue of entitlement to service connection 
for a left knee disorder and is deferred pending further 
development.  


FINDINGS OF FACT

1.  In an October 1999 decision, the Board denied service 
connection for a left knee disorder.  That decision is final.

2.  Since the October 1999 Board decision, additional evidence 
has been submitted that is relevant and probative of the issue in 
regard to service connection for a left knee disorder.  


CONCLUSION OF LAW

The October1999 Board decision, which denied service connection 
for a left knee disorder, is final.  Evidence submitted since 
that decision is new and material and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104(b), 7108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1100.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When the Board has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7104.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Analysis

The appellant seeks to reopen the claim of entitlement to service 
connection for a left knee disorder.  Having considered the 
evidence, the Board finds that new and material sufficient to 
reopen the claim has been submitted.  

The issue of entitlement to service connection for a left knee 
disorder was denied by the Board in October 1999.  At the time of 
the prior Board decision, the record included the service 
treatment records, statements from the appellant, and post 
service medical records.  The evidence was reviewed and service 
connection for a left knee disorder was denied.  38 U.S.C.A. § 
7104.  The decision is final.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108.

In essence, at the time of the prior Board decision in October 
1999, the competent evidence did not establish a chronic left 
knee disability related to service.  The evidence added to the 
record since the October 1999 Board decision includes a March 
2002 VA surgical report and a May 2002 VA examination report 
attributing left leg symptoms to the appellant's back disability, 
and an October 2002 rating decision showing that service 
connection for the back disability has been established, a June 
2004 VA opinion to the effect that a meniscus tear/status post 
debridement of the left knee is probably related to 
pattellofemoral arthritis and an August 2004 VA examination 
report noting left knee degenerative joint disease.  This 
evidence, if accepted as true, appears to raise a possibility 
that a left knee disorder is related to service or service-
connected disability.  The Board finds that the appellant has 
submitted new and material evidence.  Therefore, the claim for 
service connection for a left knee disorder is reopened.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a left knee disorder is granted.  


REMAND

The appellant is seeking entitlement to service connection for a 
left knee disorder.  Service treatment records include an August 
1988 record reflecting complaints pertaining to both knees.  The 
separation examination report shows that the lower extremities 
were normal and complaints of occasional swelling of both knees 
were noted.  

A March 2002 VA surgical report and a May 2002 VA examination 
report attribute left leg symptoms to the appellant's service-
connected back disability.  In addition, the appellant was 
afforded a VA examination in August 2004, and the opinion 
provided is to the effect that the appellant's left knee 
degenerative joint disease is not related to service.  An opinion 
in regard to secondary service connection was not provided.  

The Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), 
citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence ... is 
essential for a proper appellate decision").  As such, the Board 
finds the August 2004 opinion to be inadequate for a 
determination in regard to the issue of entitlement to service 
connection for a left knee disorder in this case.  Thus, an 
opinion should be obtained, stated in the positive or negative in 
the specific terms noted in paragraph number 1 below, in regard 
to whether a disorder of the left knee, to include degenerative 
joint disease is etiologically related to the service-connected 
back disability, and/or whether left knee arthritis had an onset 
during service or within the initial post-service year.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant for 
a VA orthopedic examination to determine the 
nature and etiology of any identified left 
knee disorder, to include degenerative joint 
disease.   The claims file should be made 
available for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  The 
AOJ should request that the examiner provide 
an opinion, based a review of the entire 
claims file, to include the post separation 
treatment records, in terms of whether it is 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any left knee disorder, to include 
degenerative joint disease, is related to in-
service disease or injury or is proximately 
due to or been chronically worsened by 
service-connected disability, to include the 
lumbar spine degenerative disc disease, 
and/or whether left knee arthritis had an 
onset during the relevant period of service 
or within one after separation from the 
relevant period of service, or is otherwise 
related to service.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for compliance with the 
directives in this remand and review all 
opinions for adequacy.  Any further action 
necessary in that regard should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement should be issued and the appellant 
afforded a reasonable opportunity in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


